Title: To John Adams from C. W. F. Dumas, 6 February 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 6e. fev. 1783.

Mrs. Jn. De Neufville & fils d’Amsterdam m’écrivent ce qui suit
“Nous vous prions de nous procurer un Passeport, pour le Brig. Américain le Firebrand de Boston, d’environ cent quarante toñeaux com̃andé par le Capne. Phoenix Frazier, qui desire profiter aussitot que possible de la cessation d’hostilités. Et les Vaisseaux de Nantes & de l’Orient obtenant des Passeports sur la requisition qui en est faite aux Ministres, s’il n’est pas de votre ressort d’en accorder, nous vous prions pour le susdit Capitaine d’en obtenir un de Paris, pour le garantir de tous inconvénients en cas de mauvaises rencontres.”
Je suis avec les respects de ma famille, joints au mien, Monsieur, de Votre Excellence / le très-humble & très obéis- / sant serviteur
Dumas

Demain se prendra aux Et. d’hollde. la résolution finale de poursuivre criminellement la désobéissance quant à la sortie de l’Escadre pour Brest
Le reglemt de la jurisdiction militaire est tonjours sérieusemt. sur le tapis de L. N. & Gr. P. Ce sera le croc en jambe du Haut Conseil de Guerre. La Mémoire là-dessus de Mr. Van Berkel, fait & rejeté il y a 10 ans, est adopté par les Etats d’Hollde. & inséré dans leurs registres. Quel triomphe pour l’Auteur!
 
Translation
Sir
The Hague, 6 February 1783

Jean de Neufville & Fils of Amsterdam writes to me as follows:
“Please would you obtain for us a passport for the American brigantine Firebrand of Boston, approximately 140 tons, commanded by Capt. Phoenix Frazier, who would like to take advantage as soon as possible of the cessation of hostilities. Since ships from Nantes and Lorient obtain passports by requesting them from ministers, if it is not in your power to grant this, we ask that you obtain one from Paris for the said captain as a safeguard in the event of hostile encounters.”
I am, with the respects of my family joined to my own, sir, your excellency’s very humble and very obedient servant
Dumas

Tomorrow the States of Holland will pass a final resolution to prosecute criminally the disobedience regarding the sortie of the squadron for Brest.
The administration of military justice is still seriously on the agenda of their Noble and Great Mightinesses. It will be the Achilles heel of the High Council of War. Mr. Van Berckel’s memorandum on this subject, written and rejected ten years ago, has been adopted by the States of Holland and inserted into their registers. What a triumph for the author!
